DETAILED ACTION
Applicant: CHEN, Lin & KOU, Yi
Assignee: University of Southern California
Attorney: Lisa HAILE (Reg. No.: 38, 347)
Filing: Amendment and Arguments filed 19 July 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-15 are currently pending before the Office.  Claims 2, 5, 8-12, and 14 have been amended.

Response to Arguments
Applicant's arguments filed 19 July 2022 have been fully considered but they are not persuasive.
First, Applicants argue regarding the §112(b) rejection that it “is well known in the art that the term ‘small molecule’ refers to a low molecular weight (≤1000 daltons) organic compound that may regulate biological process” (App. Arg., Pg. 5).  The Examiner respectfully disagrees.  The term “small molecule” is not so well defined and understood in the art to have a clear claim scope, e.g. a Science Direct Overview:“Small Molecule” includes definitions for “a type of bioactive factor with osteoinductive properties being investigated for their application as bone graft extenders”, “molecules with a molecular weight of < 900 Da”, “chemical compounds with a molecular weight in the range of 0.1-1 kDA”, “get[ting] access to a specific part of the molecule – ideally a small cleft or pocket at a site critical to the molecule’s function – and bind strongly enough to affect its behavior”, “infiltrate through the cell membrane easily to interact with targeted molecules present inside a cell”, etcetera.  Accordingly, it is unclear if “small molecules” are defined by a certain size, e.g. molecular weight less than 900 Daltons, a range between 0.1-1 kiloDaltons, or some other size, or by a certain function, e.g. bioactive factors used for bone graft

    PNG
    media_image1.png
    494
    818
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    492
    580
    media_image2.png
    Greyscale

extenders, having an ability to access specific parts of the molecule, having the ability to infiltrate through the cell membrane, or some other function.  It is unclear if “small molecules” must perform a certain function or have a certain molecular weight to correspond to the claimed invention, and it is unclear if a molecule having a molecular weight between 901-1000 Daltons or 1-99 Daltons would correspond to the claimed invention based on the definitions provided in the Science Direct – Small Molecule Overview, obtained from https://www.sciencedirect.com/topics/biochemistry-genetics-and-molecular-biology/small-molecule on 18 August 2022.  Further detail must be added to the claims to define the scope of “small molecule” to make it definite.  Finally, the newly added limitations using multiple “and/or” combinations create new indefiniteness issues, see below.
Second, the Applicants argue the cited art – Evison fails to disclose “the treatment of specific, targeted regions of the cell [and fails to disclose] examination of the nucleus pre-illumination with UV light” (App. Arg., Pgs. 6-7).  The Examiner respectfully disagrees.  These arguments are unpersuasive for multiple reasons: first, the applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., specific, targeted regions and examination of the nucleus pre-illumination with UV light) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims merely require “illuminating the cells with UV light on a cell nucleus in a selected region” without any requirement or specificity on how the “region” is “selected” or any requirement or specificity on the “region”.  Second, the cited art - Evison et al. - discloses the claimed invention by utilizing a “psoralen probe, designated 8-propargyloxypsoralen (8-POP), can be activated by UVA in vitro to generate (DNA interstrand crosslinks) ICLs that are susceptible to post-labeling with an azide-tagged fluorescent reporter via a copper-catalyzed reaction” (Evison et al.: Abstract) and “8-POP-DNA lesions can be detected within HeLa cells in situ” and can utilize a click reaction mix including a DAPI probe (Fig. 5) an azide tag (Fig. 5; §2.4  Azide-flour 545), see below.  The remaining arguments are unpersuasive for similar reasoning.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 6, and 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 5, 8-9, and 12 include the phrase “a small molecule that binds DNA and/or RNA non- specifically and/or specifically probe” which is indefinite since it is unclear how a “small molecule probe” could bind to both “DNA and RNA non-specifically and specifically” or what the claim scope covers since there are 9 different variations: “binds DNA specifically”, “binds DNA non-specifically”, “binds DNA non-specifically and specifically”, etcetera.  It is unclear what claim scope is covered by “non-specifically binding” since it is unclear how a small molecule probe “non-specifically” binds to DNA or RNA – it is unclear if the small molecule probe would bind imperfectly, bind generically, or bind within some certain percentage.  Further detail must be added or amendments made to clarify the claim scope.  Claim 6 inherits this rejection.
Claims 5 and 8 include the phrase “clicking the azide to a DAPI, polyamide or a small molecule that binds DNA and/or RNA non- specifically and/or specifically probe” which is indefinite since it is unclear if the “probe” in claims 5 and 8 refer back to the prior claimed “probe” in claim 1 (antecedent basis issues) or if it is a new, different “probe”.  Further detail should be added to clarify the relationship.  Claim 6 inherits this rejection.  For purposes of examination, the claims can correspond to one probe, multiple different probes, or a probe that changes function/material.
Claim 5 includes the phrase “a DAPI, polyamide or a small molecule that binds DNA and/or RNA non- specifically and/or specifically probe through a terminal tag” which is indefinite since it is unclear if the “terminal tag” refers back to the prior claimed “tag” in claim 1 (antecedent basis), or is a new, different tag. Further detail should be added to clarify the relationship.  Claim 6 inherits this rejection.  For purposes of examination, the claims can correspond to one tag, multiple different tags, or a tag that changes function/material.
Claims 10-11 and 14 include the term “small molecule” which is a relative term which renders the claim indefinite.  The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, see arguments above.  Claims 13 and 15 inherit this rejection.  Further detail should be added to the claim to define the claim scope of the term “small molecule” to make the claims definite.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evison et al., “A clickable psoralen to directly quantify DNA interstrand crosslinking and repair”, Bioorganic & Medicinal Chemistry, March 2016, Vol. 24, Iss. 5, Pgs. 1071-1078 (cited in IDS dated 07/17/2020).
Regarding claim 1, Evison et al. discloses a method to induce photo-chemical reactions in a nanoscale space (Abstract – clickable psoralen probe which is UVA-activated for quantifying DNA) comprising:
using live or fixed cells (Abstract - DNA);
incubating the cells (Pg. 1072, Left Column (L.C.) - We report herein the preparation and development of a psoralen probe with a small alkyne handle. The probe, termed 8-propargyloxypsoralen (8-POP), can be activated by UVA to generate DNA interstrand crosslinks (ICLs) and is readily detectable in situ by ligation with an azide-tagged fluorescent reporter) with a probe (psoralen probe) containing photo-crosslinking functional group and a tag for a click reaction (alkyne handle);
illuminating the cells with UV light (Abstract - psoralen probe . . . can be activated by UVA in vitro to generate ICLs; Pg. 1072, §2.3 - plasmid DNA was initially linearized by digestion with NdeI using standard procedures and then purified . . . Irradiation was delivered using a UVP model UVGL-58 Handheld UV Lamp) on a cell nucleus in a selected region (Fig. 5; Abstract; Pg. 1072, §2.3); and 
incubating the cells with a click reaction mix (Fig. 5 – using DAPI & azide tag to define nucleus; Pg. 1072, L.C.; Pgs. 1075-1076, §3.5 - enable ligation of the azide-tagged red fluorescent reporter to 8-POP–DNA adducts in situ. Samples were co-stained with the nuclear dye DAPI, mounted and then analyzed by epi-fluorescence microscopy . . . 8-POP lesions were predominantly localized within the nucleus with relatively little detected in cytoplasmic regions. These results suggest that the post-labeling strategy is effective for in situ detection of UVA-activated covalent 8-POP DNA lesions.). 

Regarding claim 2, Evison et al. further discloses wherein the probe is a DAPI (Fig. 5 – using DAPI & azide tag to define nucleus; Pgs. 1075-1076, §3.5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evison et al., “A clickable psoralen to directly quantify DNA interstrand crosslinking and repair”, Bioorganic & Medicinal Chemistry, March 2016, Vol. 24, Iss. 5, Pgs. 1071-1078 (cited in IDS dated 07/17/2020). as applied to claim 1 above, and further in view of BroadPharm, “Rhodamine-Azide”, retrieved from the internet <URL: https://broadpharm.com/web/products.php?category1=Dye+Labeling&category2=Rhodamine+labeling&category3=Rhodamine+Azide>, 2016 (from IDS dated 07/17/2020).
Regarding claim 3, Evison et al. discloses the method of claim 1, and further discloses using an azide-tagged fluorescent reporter (Abstract), but is silent regarding a rhodamine-azide.
In a related field of endeavor, BroadPharm discloses a rhodamine-azides are a red-mitting rhodamine-azide dye which enables Click Chemistry (Pg. 1)
In view of the ability to utilize this particular rhodamine-azide for click chemistry as is disclosed in BroadPharm at Page 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of BroadPharm with the teachings of Evison et al. to obtain a red-emitting azide dye for click chemistry.

Regarding claim 5, Evison et al. further discloses the method further comprising clicking the azide (Evison: Fig. 5 – using DAPI & azide tag to define nucleus; Pgs. 1075-1076, §3.5) to a DAPI probe through a terminal tag (Fig. 5 – using DAPI & azide tag to define nucleus; Pgs. 1075-1076, §3.5 azide-tagged red fluorescent reporter).
Regarding claim 6, Evison et al. and BioPharm further discloses the method further comprising removing excess rhodamine (BioPharm); and viewing the cells with a fluorescence microscope (Abstract – fluorescence microscope; Pg. 1073, L.C. – excess azide was removed and fluorescence microscopy was performed with fluorescence microscope).

Claims 4 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evison et al., “A clickable psoralen to directly quantify DNA interstrand crosslinking and repair”, Bioorganic & Medicinal Chemistry, March 2016, Vol. 24, Iss. 5, Pgs. 1071-1078 (cited in IDS dated 07/17/2020). as applied to claim 1 above, and further in view of ThermoFisher, Click Chemistry - Section 3.1 - Biotin-Azide - WayBack Machine capture from 16 September 2015, available at https://www.thermofisher.com/us/en/home/references/molecular-probes-the-handbook/reagents-for-modifying-groups-other-than-thiols-or-amines/click-chemistry.html (Year: 2015).
Regarding claim 4, Evison et al. discloses the method of claim 1, and further discloses using an azide-tagged fluorescent reporter (Abstract), but is silent regarding a biotin-azide.
In a related field of endeavor, ThermoFisher discloses biotin-azide may be used for synthesizing RNA in a time window and captured using streptavidin-functionalized magnetic beads for reverse transcription and subsequent analysis by DNA sequencing (ThermoFisher: Pg. 7).
In view of the ability to synthesize RNA and capture them for subsequent DNA analysis using biotin-azide and streptavidin beads as is disclosed in ThermoFisher at Page 7, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Evison et al. with the teachings of ThermoFisher to assist in the processing of RNA and DNA utilizing biotin-azide and streptavidin beads.

Regarding claim 7, Evison et al. and ThermoFisher further disclose further comprising tethering DNA from the UV illuminated region (Evison et al.: Pg. 1073, L.C.) using a streptavidin bead (ThermoFisher: Pg. 7).
Regarding claim 8, Evison et al. further discloses further comprising pulling down and sequencing the DNA after clicking the azide (Evison: Fig. 5 – using DAPI & azide tag to define nucleus; Pgs. 1075-1076, §3.5) to a DAPI probe (Fig. 5 – using DAPI & azide tag to define nucleus; Pgs. 1075-1076, §3.5).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evison et al. (see above) and BroadPharm (see above).
Regarding claim 9, Evison et al. discloses a method to induce photo-chemical reactions in a nanoscale space (Fig. 5 – using DAPI & azide tag to define nucleus; Abstract – clickable psoralen probe which is UVA-activated for quantifying DNA; Pgs. 1075-1076, §3.5 azide-tagged red fluorescent reporter  ) comprising:
fixing cells (Pg. 1075, §3.5 - Whole cell samples were immediately pre-extracted to remove non-chromatin bound protein, fixed and then subjected to a click reaction mixture to enable ligation of the azide-tagged red fluorescent reporter to 8-POP–DNA adducts in situ.);
incubating the cells (Pg. 1072, L.C.) with a probe (Fig. 5 – using DAPI & azide tag to define nucleus; Pgs. 1075-1076, §3.5 azide-tagged red fluorescent reporter & DAPI) containing a tag for a click reaction (Pgs. 1075-1076, §3.5 click reaction mixture to enable ligation), wherein the probe is a probe a DAPI probe comprising a tag (Fig. 5 – using DAPI & azide tag to define nucleus; Pgs. 1075-1076, §3.5 azide-tagged red fluorescent reporter & DAPI);
illuminating the cells with UV light (Pg. 1072, §2.3) on a cell nucleus in a selected region (Abstract; Pg. 1072, §2.3); and 
incubating the cells with a click reaction mix (Fig. 5 – using DAPI & azide tag to define nucleus; Pgs. 1075-1076, §3.5 azide-tagged red fluorescent reporter & DAPI r), wherein the click reaction mix comprises azide (Fig. 5 – using DAPI & azide tag to define nucleus; Pgs. 1075-1076, §3.5 azide-tagged red fluorescent reporter & DAPI); 
clicking the azide to the probe through its terminal tag (Pgs. 1075-1076, §3.5 azide-tagged red fluorescent reporter  ); 
removing excess azide (Pg. 1073, L.C.); and 
viewing the cells with a fluorescence microscope (Abstract – fluorescence microscope; Pg. 1073, L.C.).
However, Evison et al. is silent regarding rhodamine-azide.
In a related field of endeavor, BroadPharm discloses a rhodamine-azides are a red-mitting rhodamine-azide dye which enables Click Chemistry (Pg. 1)
In view of the ability to utilize this particular rhodamine-azide for click chemistry as is disclosed in BroadPharm at Page 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of BroadPharm with the teachings of Evison et al. to obtain a red-emitting azide dye for click chemistry.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evison et al. (see above) and ThermoFisher (see above).
Regarding claim 10, Evison et al. discloses a method to induce photo-chemical reactions in a nanoscale space (Fig. 5; Abstract – clickable psoralen probe which is UVA-activated for quantifying DNA; Pgs. 1075-1076, §3.5) comprising:
fixing cells (Pg. 1075, §3.5 - Whole cell samples were immediately pre-extracted to remove non-chromatin bound protein, fixed and then subjected to a click reaction mixture to enable ligation of the azide-tagged red fluorescent reporter to 8-POP–DNA adducts in situ.);
incubating the cells (Pg. 1072, L.C.) with a probe (Abstract - psoralen probe) containing a tag for a click reaction (psoralen probe), wherein the probe a DAPI probe comprising a tag (Fig. 5 – using DAPI & azide tag to define nucleus; Pgs. 1075-1076, §3.5 azide-tagged red fluorescent reporter & DAPI);;
illuminating the cells with UV light (Pg. 1072, §2.3) on a cell nucleus in a selected region (Abstract; Pg. 1072, §2.3); and 
incubating the cells with a click reaction mix (Pg. 1072, L.C.; Pg. 1076, L.C.), wherein the click reaction mix comprises azide (Abstract); 
clicking the azide (Fig. 5 – using DAPI & azide tag to define nucleus; Pgs. 1075-1076, §3.5 azide-tagged red fluorescent reporter & DAPI);) to the probe through its terminal tag (Fig. 5 – using DAPI & azide tag to define nucleus; Pgs. 1075-1076, §3.5 azide-tagged red fluorescent reporter & DAPI); (Abstract); 
removing excess azide (Pg. 1073, L.C.); and 
viewing the cells with a fluorescence microscope (Abstract – fluorescence microscope; Pg. 1073, L.C.).
However, Evison et al. is silent regarding a biotin-azide or streptavidin beads.
In a related field of endeavor, ThermoFisher discloses biotin-azide may be used for synthesizing RNA in a time window and captured using streptavidin-functionalized magnetic beads for reverse transcription and subsequent analysis by DNA sequencing including tethering, pulling down, and sequencing the DNA (ThermoFisher: Pg. 7).
In view of the ability to synthesize RNA and capture them for subsequent DNA analysis using biotin-azide and streptavidin beads as is disclosed in ThermoFisher at Page 7, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Evison et al. with the teachings of ThermoFisher to assist in the processing of RNA and DNA utilizing biotin-azide and streptavidin beads.

Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evison et al. (see above) and Beal et al. (CN 105008919 A).
Regarding claims 11 and 14, Evison et al. discloses a method for designing probes for probing DNA and RNA in a specific nano-space inside cells (Evison et al.: Abstract) comprising: selecting a small molecule (Abstract - psoralen) that binds DNA and/or RNA (claim 11) or proteins (claim 14) (Abstract - DNA); and introducing a label (Abstract - azide) and a tag (Fig. 5 – using DAPI & azide tag to define nucleus; Pgs. 1075-1076, §3.5) into the small molecule (Fig. 5 – using DAPI & azide tag to define nucleus; Pgs. 1075-1076, §3.5 - DAPI).  However, Evison et al. is silent regarding a phot-affinity label.
In a related field of endeavor, Beal et al. discloses a method for single molecular imaging (Beal et al.: Abstract) utilizing the photo-affinity label azido which is able to work with many click reagents (Pg. 9).
In view of the ability to work well with many click reagents using the photo-affinity label azido as is disclosed in Beal et al. at Page 9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Beal et al. with the teachings of Evison et al. to allow for the flexibility of using many different click reagents..

Regarding claim 12, Evison et al. further discloses wherein the small molecule is DAPI (Fig. 5 – using DAPI & azide tag to define nucleus; Pgs. 1075-1076, §3.5).
Regarding claims 13 and 15, Beal et al. further discloses wherein the photo-affinity label is azido (Beal et al.: Pg. 9).

Conclusion
Applicant's amendment necessitated the new citations to the cited art and/or new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kordon et al. (US Pub. 2020/0255884) – which discloses detection of DNA ends using DAPI probes (Kordon et al.: ¶¶261-262; ¶¶422-430) and azide tags (¶67; ¶224; ¶407).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884